Citation Nr: 0517738	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-05 237A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for syncope.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1965 to July 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The actions established service connection and 
ultimately granted a 20 percent rating,  The veteran 
disagreed with the initial 10 percent evaluation, and 
testified in support of his claim for a higher initial rating 
at a January 2001 RO hearing and a June 2002 travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.

The Board the undertook and subsequently remanded for 
additional development and, after that development was 
completed, the case returned to the Board in April 2003.  At 
that time, the Board denied the veteran's claim for a higher 
initial rating for his syncope, as well as his claim for a 
TDIU.  However, in April 2004, United States Court of Appeals 
for Veterans Claims (the Court), vacated and remanded the 
case to the Board to comply with instructions in an April 
2004 joint motion.  Those instructions included referral of 
the case to the Director of Compensation and Pension for 
extraschedular consideration.  The Board remanded the case to 
the Appeals Management Center (AMC) in July 2004 and the AMC 
referred it to the Director of Compensation and Pension.

In January 2005, the Director of Compensation and Pension 
declined to approve an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2004) for either the syncope or TDIU 
claims, but did conclude that there was clear and 
unmistakable error (CUE) in the RO's July 1999 rating 
decision establishing an initial evaluation of 10 percent for 
the veteran's syncope.  The Director found that the correct 
initial evaluation should have been 20 percent, and ordered 
corrective action.  Pursuant to this finding, the AMC, in a 
February 2005 rating action and supplemental statement of the 
case (SSOC), increased the evaluation of the veteran's 
syncope to 20 percent.  This evaluation was made effective 
February 11, 1991, the date, according to the AMC (apparently 
based on the previously misidentified date of the December 
11, 1991 RO hearing at which the veteran first raised the 
issue), from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.400(k) (2004).

As the development ordered by the Court in April 2004 and the 
Board in July 2004 has taken place, including extraschedular 
consideration of the veteran's claims and consideration of 
these claims in light of additional evidence received, see 
Stegall v. West, 11 Vet. App. 268, 271 (1998), and the 
veteran continues to disagree with the evaluation of his 
syncope, now 20 percent, cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise), the Board 
will now decide both claims.


FINDINGS OF FACT

1.  The veteran's syncopal episodes include at least brief 
interruptions in consciousness and loss of posture.

2.  The veteran's syncopal episodes occur with varying 
frequency, with an average of between nine and ten times per 
week.

3.  It is at least as likely as not that the veteran's 
service-connected syncope prevents him from engaging in some 
form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria have been met for an initial evaluation of 60 
percent, but no higher, for the veteran's syncope.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8911 
(2004).

2.  With resolution of all reasonable doubt in his favor, the 
veteran's syncope is sufficiently severe to produce 
unemployability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16(a) 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the April 2004 joint motion, the parties agreed that the 
veteran had actual notice of the evidence required to prove 
his claims, and the laws affecting these claims, and that he 
made no allegation of prejudicial error with respect to any 
failure by VA to provide the notice required by the VCAA.  
Joint Motion, p. 17.  Consequently, further discussion of 
compliance with the VCAA's notice requirements is 
unnecessary.  See generally Mayfield v. Nicholson, No. 02-
1077, slip op. at 7 (Vet. App. April 14, 2005).  Similarly, 
VA has obtained all identified treatment records, and there 
is no indication that other records exist that should be 
requested, or that any pertinent evidence was not received.  
The veteran submitted additional evidence in March 2005, 
waived RO consideration of this evidence, and asked that his 
claims be considered without additional delay.  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Entitlement to an Initial Rating Higher than 20 percent for 
Syncope

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran timely appealed the RO's 
initial 10 percent evaluation of his syncope, and, although 
the rating was subsequently increased to 20 percent, based on 
the veteran's timely initial appeal of the issue presently 
before it the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the syncope may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

In the April 2004 joint motion (pp. 9-10), the parties noted 
that the Board, in its April 2003 decision, correctly 
recognized that the veteran's syncope is not listed in 
38 C.F.R. Part IV, Schedule for Rating Disabilities, and, 
therefore, that this disability must be rated by analogy.  
See 38 C.F.R. § 4.20 (2004).  In addition, the parties to the 
joint motion did not dispute the selection of the rating 
criteria listed in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8911 (2004).  See Joint Motion, p. 10.

Under DC 8911, Epilepsy, petit mal, the disability is rated 
under the general rating formula for minor seizures.  Note 1 
defines a major seizure as characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Note 2 defines 
a minor seizure as a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or sudden jerking of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 10 percent evaluation requires a 
confirmed diagnosis of epilepsy with a history of seizures; a 
20 percent evaluation requires at least one major seizure in 
the last two years, or at least two minor seizures in the 
last six months; a 40 percent evaluation requires at least 
one major seizure in the last six months or two in the last 
year, or averaging at least five to eight minor seizures 
weekly; a 60 percent evaluation requires on average at least 
one major seizure in four months over the last year or nine 
to ten minor seizures per week; an 80 percent evaluation 
requires on average at least one major seizure in 3 months 
over the last year or more than ten minor seizures weekly; a 
100 percent evaluation requires on average at least one major 
seizure per month over the past year.  Note 2 provides that, 
in the presence of major and minor seizures, the predominant 
type should be rated.

The joint motion found that the Board erred in determining 
that the veteran was not entitled to a higher initial rating 
based on the fact that he had not experienced the equivalent 
of a major seizure.  Joint Motion, pp. 10-11.  The joint 
motion noted that syncope has traits similar to seizures, 
such as loss of consciousness, but the characteristics of 
syncope do not include post-convulsive activity.  Id. at 10.  
In addition, DC 8911 allows for higher ratings based on the 
number of minor seizures.  Id. at 12.  Thus, the joint motion 
instructed that the Board should not rely on the absence of 
convulsive or post-compulsive characteristics, or the 
frequency of major seizures, to deny the veteran a higher 
rating.  Id.  The joint motion also instructed that the Board 
should not discount the veteran's testimony as to the 
frequency of his seizures, notwithstanding that they were 
unwitnessed.  Id. at 13.  The Board will now adjudicate the 
veteran's claim for an initial rating higher than 20 percent 
for syncope.

The service medical records (SMRs) reflect that the veteran 
was seen on several occasions for episodes of syncope during 
service.  These episodes, and those that occurred after 
service, listed below, generally meet the definition of minor 
seizures in DC 8911, Note 2, as they include at least a brief 
interruption in consciousness, loss of postural control, and 
other symptoms, and will therefore not be described in 
detail.

The first post-service episode of syncope occurred in May 
1967, as reflected in private hospital records.  Subsequent 
private medical records include notations regarding incidents 
and injuries that may have been related to syncope.

At a September 1997 VA neurological examination, the veteran 
said that the syncopal episodes occurred from twice per day 
to up to once every two months.  

At a December 1997 VA examination, multiple episodes of 
syncope over the years were noted, and the veteran indicated 
that he was passing out from once per day to once every three 
days or once per week.

At a September 1999 VA neurological examination, the veteran 
stated that the syncopal episodes continued to occur on an 
irregular basis, with two to three episodes per day at times, 
and then two to three weeks without any episodes.  The 
examiner stated that the veteran "is continuing to have 
syncope on a fairly frequent basis approximately three times 
per month on average."

The veteran testified at the at the January 2001 RO hearing 
that he passed out between three to four times per day to 
once per month (RO hearing transcript, p. 2).  He indicated 
that he was not receiving any medication or treatment for 
this disorder (p. 10).

A December 2000 request for medical services form noted that 
the veteran stated he experienced episodes of passing out or 
having a seizure from once per week to several times per day.

January 2001 Reports of Contact indicate that the veteran's 
co-workers stated that they witnessed his syncopal episodes, 
but did not indicate the frequency of these episodes.

April 2001 VAOPT notes reflect that the veteran indicated he 
was passing out up to three times per day.

October 2001 VAOPT notes show that the veteran complained of 
passing out at least one time per week and at most three to 
four times per day since 1965.

A January 2002 VAOPT note indicates that the veteran reported 
a history of "drop attacks" that occurred from two to three 
times per day to one every three weeks.

At the June 2002 travel Board hearing, the veteran stated 
that the syncopal episodes occur anywhere from three to four 
per day to once every two weeks (Travel Board hearing 
transcript, p. 5).  He characterized them as irregular, with 
no schedular rhyme or reason (p. 5).  He also stated that 
none of the medications prescribed to combat these episodes 
have made any difference in the frequency or severity of the 
episodes (pp. 5,7).  

At the January 2003 VA examination, the veteran reported a 
frequency of syncopal attacks of approximately once per week 
up to four or five times per day.

In the December 2000 Rehabilitation Counseling report 
attached to the veteran's March 2005 letter, the veteran 
indicated to the rehabilitation counselor that he experienced 
"fainting spells" from three times per day to two times per 
month.

The above reflects that the veteran has experienced over time 
syncopal episodes that fall within the definition of minor 
seizures in DC 8911 with varying frequency, ranging of three 
to four per day, or more than twenty per week, to fewer than 
one per week.  Although the precise weekly amount of minor 
seizures is difficult to determine based on the admittedly 
high variation in the frequency of the episodes, the Board 
finds that the preponderance of the evidence indicates that, 
on average, they occur between nine and ten times per week.  
Consequently, with resolution of reasonable doubt in the 
appellant's favor, the veteran is entitled to a 60 percent 
rating for his syncope under 38 C.F.R. § 4.124a, DC 8911 
(2004),  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  This determination is based on the testimony, 
recent examination, and information submitted since the 
Court's decision.  However, the preponderance of the evidence 
reflects that the episodes do not occur more than ten times 
per week, and the veteran is therefore not entitled to the 
higher, 80 percent rating.
Entitlement to a TDIU

In the joint motion (p. 15), the parties agreed that, if the 
Board concluded that the veteran is entitled to a 60 percent 
rating for his syncope, it should readjudicate the issue of 
TDIU under 38 C.F.R. § 4.16(a), keeping in mind that 
"proving inability to maintain 'substantially gainful 
occupation' does not require proving 100 percent 
unemployability. . ." (citing Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed. Cir. 2001)).

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340 (2004); see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability or 
disabilities-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a) (2004); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The veteran last worked in 2000 as a mail clerk.  VA 
examiners have expressed conflicting opinions as to whether 
the veteran's syncope renders it impossible for him to follow 
a substantially gainful occupation.  The September 1997 VA 
examiner stated that his cognitive deficits did not render 
him unemployable.  The September 1999 examiner stated that 
the veteran would need to work in a very supportive 
environment where his physical limitations were understood 
and his syncope could be tolerated, and that a sedentary 
position or one where the veteran would not injure himself or 
others would be the only possible circumstance in which he 
could find employment.  The reasons for the veteran's firing 
from his most recent job as a mail clerk are unclear, with 
the veteran stating that he was terminated due to a syncopal 
episode at work, and the December 2001 VA examiner stating 
that the veteran insisted on being fired due to the problem.  
Most recently, the January 2003 VA examiner stated, in a 
portion of his opinion quoted in the joint motion (p. 14), 
that the veteran could work in a safe environment with 
supervision and tolerance of the syncopal episodes, that he 
could not work around heavy machinery, dangerous equipment, 
or driving a motorized vehicle, that employers are reluctant 
to hire patients with syncope, and "it is very difficult for 
the veteran to obtain a job which renders him at this point 
unemployable."

Although somewhat equivocal, the January 2003 VA examiner's 
statement, combined with the other evidence of record, 
including the lay statements of the veteran and his co-
workers, reflects that it is at least as likely as not that 
the veteran's syncope prevents him from engaging in some form 
of substantially gainful employment.  As the evidence only 
need be about evenly balanced, for and against, for the 
veteran to prevail, entitlement to a TDIU must be granted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

Subject to the applicable provisions governing payment of 
monetary awards, an initial rating of 60 percent, but no 
higher, is granted for the veteran's syncope.

Subject to the applicable provisions governing payment of 
monetary awards, the claim for a TDIU is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


